Exhibit 10.30 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE. SECURED PROMISSORY NOTE October 30, 2009 Atlanta, Georgia SECTION 1.General; Payment of Principal and Interest; Subscription Agreement. (a)General.For value received, HSW INTERNATIONAL, INC., a Delaware corporation (the “Maker”), having an address at One Capital City Plaza, 3350 Peachtree Road, Suite 1600, Atlanta, GA 30326, hereby promises to pay to SHARECARE, INC.(the “Holder”), having an address at 3350 Peachtree Road, Suite 1500, Atlanta, GA 30326, the principal sum of ONE MILLION AND 00/100 DOLLARS ($1,000,000.00), plus interest thereon as hereinafter provided, in lawful money of the United States of America.The principal amount of this Secured Promissory Note (as same may be amended, supplemented, restated or otherwise modified from time to time, this “Note”) shall be payable pursuant to the terms set forth below.Interest on the unpaid principal balance of this Note outstanding from time to time shall accrue and be payable pursuant to the terms set forth below. (b)Principal.Subject to the prepayment obligations set forth in Section 1(i), the entire unpaid principal balance of this Noteshall be due and payable by Maker on October30, 2010 (the “Maturity Date”). (c)Interest.Subject to Section 1(g), this Note shall not bear interest. (d)Subscription Agreement.This Note is issued pursuant to that certain Subscription Agreement, dated as of October30, 2009 by and among Maker and Holder (as same may be amended, supplemented, restated or otherwise modified from time to time, the “Subscription Agreement”).Capitalized terms used in this Note which are not defined in this Note shall have the meaning ascribed to such terms in the Subscription Agreement. (e)Usury Laws.Notwithstanding anything to the contrary contained herein or in the Subscription Agreement, in no event shall the amount payable by Maker as interest or other charges on this Note exceed the highest lawful rate permissible under any law applicable hereto and any payments in excess of such highest lawful rate shall either be applied to the principal hereof or refunded to Maker. (f)Business Day; Place of Payment.If any payment under this Note shall be specified to be made on a day which is not a business day, it shall be made on the next succeeding day which is a business day.For purposes of this Note, a “business day” shall mean any day other than Saturday, Sunday or other day in which banks are authorized to close in the State of New York.Payments of principal and interest are to be made to Holder at Holder’s office address designated above or at such other place as Holder shall have notified Maker in writing. (g)Default Rate.During any period in which an Event of Default (as defined in Section 3 hereof) exists, this Note shall bear interest at a rate equal to ten percent (10%) per annum. (h)Prepayment; Offset. (i)This Note may be prepaid, in whole or in part, without penalty or premium of any kind.Any prepayment of this Note will be credited first against accrued interest, if applicable, and then principal. (ii)For so long as principal amounts remain outstanding under the terms of this Note, all amounts payable by Holder to Maker pursuant to the terms of that certain Letter Agreement for Services, dated as of October30, 2009, between
